Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                   No. 04-20-00442-CV

                    IN THE INTEREST OF J.A., Y.A., A.A., Children

                 From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CI01637
                         Honorable Monique Diaz, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, appellant’s motion to dismiss is
GRANTED, and this appeal is DISMISSED. Costs of the appeal are taxed against appellant.

      SIGNED May 19, 2021.


                                              _________________________________
                                              Rebeca C. Martinez, Chief Justice